Title: From Alexander Hamilton to Jeremiah Olney, 24 September 1792
From: Hamilton, Alexander
To: Olney, Jeremiah



Sir
Treasury Department Sept 24th 1792

I enclose you duplicate of my letter of the 19th instant, to which I refer you in answer to yours of the 13th.
I shall only add, that it interests the merchants as much as the Public to discountenance such a species of evasion. For could it long succeed, it would render credits for the duties inadmissible. It will be well to let this idea get into circulation among the merchants.
I am Sir Your obedt Servt
A Hamilton
Jere. Olney Esqr
Collector Providence
